Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                     July 08, 2015

The Court of Appeals hereby passes the following order:

A15I0244. GREENBERG FARROW ARCHITECTURE, INC. v. JMLS 1422,
     LLC.

       In this action for declaratory judgment, breach of contract, and conversion, the
trial court granted JMLS 1422, LLC’s motion for partial summary judgment on the
plaintiff’s breach of contract and conversion claims. Greenberg Farrow Architecture,
Inc. seeks interlocutory review of the trial court’s order.
       Under OCGA § 9-11-56 (h), the grant of partial summary judgment on any
issue or as to any party is reviewable by direct appeal. Olympic Dev. Group v.
American Druggists’ Ins. Co., 175 Ga. App. 425 (1) (333 SE2d 622) (1985). Thus,
the order that Greenberg Farrow Architecture, Inc. seeks to appeal is directly
appealable and not subject to the interlocutory appeal requirements. “This Court will
grant a timely application for interlocutory review if the order complained of is
subject to direct appeal and the applicants have not otherwise filed a notice of
appeal.” Spivey v. Hembree, 268 Ga. App. 485, 602 SE2d 246 (2004). Accordingly,
this application is ordered GRANTED.
       Greenberg Farrow Architecture, Inc. shall have ten days from the date of this
order to file a notice of appeal in the trial court, if one has not already been filed. The
trial court clerk is instructed to include a copy of this order in the appellate record.
Court of Appeals of the State of Georgia
                                     07/08/2015
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.